An affidavit in five counts charging violations of the liquor law was filed against appellant in the municipal court of Marion county. He was convicted, and thereupon appealed to the criminal court. Appellant was known by the name of "Ben Johnson," but, on appeal, declared his true name to be Byron Hiner. *Page 104 
The cause was tried by the criminal court, without a jury, and he was found guilty of selling intoxicating liquors contrary to the law of the state. Judgment was rendered against him accordingly, that he be imprisoned for four months on the Indiana State Farm and that he be fined in the sum of $200.
The only error assigned is the action of the court in overruling appellant's motion for a new trial for the reasons of the insufficiency of the evidence to sustain the decision of the court and that such decision is contrary to law. Appellant further assigned as a reason for a new trial the refusal of the court to strike out certain questions and answers "for the reason that the testimony of the witness was prejudicial to the rights of the defendant in this cause." Even if this objection had been sufficient to present any question as to the competency of the evidence objected to, it is found stated only in the motion for a new trial. There is no objection of any kind whatever appearing in the statement of the record. Nothing is presented as to this error. The evidence is sufficient to sustain the decision of the court and such decision is not contrary to law.
Affirmed.